EXHIBIT 10.73

FORM OF

JAZZ PHARMACEUTICALS, INC.

STOCK AWARD GRANT NOTICE

(2007 EQUITY INCENTIVE PLAN)

Jazz Pharmaceuticals, Inc. (the “Company”), pursuant to Section 6(a) of the
Company’s 2007 Equity Incentive Plan (the “Plan”), hereby grants to Participant
(defined below) the right to acquire that number of shares of the Company’s
Common Stock with a dollar value specified below, with such number of shares to
be determined by reference to the fair market value of the shares at the close
of business on the first day of the Company’s next open stock trading window
(the “Award”). This Award shall be evidenced by a Stock Award Agreement (the
“Award Agreement”). This Award is subject to all of the terms and conditions as
set forth herein and in the applicable Award Agreement and the Plan, each of
which are attached hereto and incorporated herein in their entirety.

 

Participant:

   

Approximate Dollar Value of Shares to be Delivered:

   

Intended Determination Date of Number of Shares in Grant:

 

First day of next open “window period” after Date of Grant

Intended Delivery Date:

 

Three to five business days after Determination Date

Payment for Common Stock:

 

Participant’s past services to the Company

Vesting Schedule: The shares of Common Stock subject to the Award shall be
immediately vested.

Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Stock Award Grant Notice, the Stock Award
Agreement, the 2007 Equity Incentive Plan Prospectus and 2007 Equity Incentive
Plan Prospectus Supplement and the 2007 Equity Incentive Plan, which can be
found on Livelink as referenced below. Participant further acknowledges that
this Stock Award Grant Notice, the Award Agreement and the Plan set forth the
entire understanding between Participant and the Company regarding the
acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements or understandings on that
subject.

 

JAZZ PHARMACEUTICALS, INC.     PARTICIPANT By:             Title:     Sr. Vice
President and General Counsel       Signature Date:  

April 21, 2008

                  Print Name               Date:      



--------------------------------------------------------------------------------

JAZZ PHARMACEUTICALS, INC.

2007 EQUITY INCENTIVE PLAN

STOCK AWARD AGREEMENT

Pursuant to the Stock Award Grant Notice (“Grant Notice”), this Stock Award
Agreement (“Agreement”) and the Plan (defined below), Jazz Pharmaceuticals, Inc.
(the “Company”) has awarded you (“Participant”) the right to acquire that number
of shares of Common Stock from the Company (the “Shares”) with a dollar value
indicated in the Grant Notice, with such number of Shares to be determined by
reference to the fair market value of the Shares at the close of business on the
first day of the Company’s next open stock trading window (collectively, the
“Award”). The Award is granted pursuant to Section 6(a) of the Company’s 2007
Equity Incentive Plan (the “Plan”). Defined terms not explicitly defined in this
Agreement but defined in the Plan shall have the meanings set forth in the Plan.
The details of your Award, in addition to those set forth in the Grant Notice,
are as follows.

1. ACQUISITION OF SHARES. By signing the Grant Notice, you hereby agree to
acquire from the Company, and the Company hereby agrees to issue to you, the
number of Shares determined by the quotient obtained by dividing (i) the
“Approximate Dollar Value of Shares to be Delivered” indicated in the Grant
Notice by (ii) the fair market value of the Shares on the Determination Date
pursuant to Section 2 below. The Shares are granted for your past services
rendered to the Company and subject to all of the terms and conditions of the
Award and the Plan.

2. DELIVERY DATE. By delivering your Grant Notice executed by you in the manner
required by the Company to the Human Resources Department of the Company,
Attention: Shannyn McSheffrey or to such other person as the Company may
designate during regular business hours, you will acquire beneficial ownership
of the Shares and the shares will be earned at the close of business on the
first business day of the next occurring open “window period” after the “Date of
Grant” indicated in the Grant Notice (the “Determination Date”), with such open
“window period” determined by reference to the Company’s Window Trading Policy
(May 2007)*. You also agree to deliver any additional documents that the Company
may then require. The Shares will be delivered to you as soon as possible after
the Determination Date, which we expect will be within a few business days after
the Determination Date (the “Delivery Date”). On the Delivery Date, the Company
will transfer the Shares electronically to a brokerage account that you have
established and activated at E*TRADE. In the event of the termination of your
Continuous Service prior to the Determination Date, the Shares will not be
delivered to you. In the event that you have not established and activated a
brokerage account at E*TRADE by the Delivery Date, the Shares will not be
delivered to you until your E*TRADE account is activated.

3. SECURITIES LAW COMPLIANCE. You may not be issued any Shares under your Award
unless either (i) those Shares are then registered under the Securities Act, or
(ii) the Company has determined that such issuance would be exempt from the
registration requirements of the Securities Act. Your Award must also comply
with other applicable laws and regulations governing the Award, and you shall
not receive the Shares if the Company determines that such receipt would not be
in material compliance with such laws and regulations.

4. EXECUTION OF DOCUMENTS. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.

5. RIGHTS AS STOCKHOLDER. Subject to the provisions of this Agreement, you shall
have all rights and privileges of a stockholder of the Company with respect to
the Shares on the Determination Date.

 

2007 Equity Incentive Plan Stock Award Agreement



--------------------------------------------------------------------------------

6. TRANSFER RESTRICTIONS. You may not dispose of any Shares except in compliance
with applicable securities laws and the Company’s policies, including its Window
Trading Policy (May 2007)* (or any successor policy). You understand and
acknowledge that, on the date of this Agreement, all Company employees may trade
Company common stock only in open trading windows.

7. AWARD NOT A SERVICE CONTRACT. Your Award is not an employment or service
contract, and nothing in your Award shall be deemed to create in any way
whatsoever any obligation on your part to continue in the service of the Company
or any Affiliate, or on the part of the Company or any Affiliate to continue
such service. In addition, nothing in your Award shall obligate the Company or
any Affiliate, their respective stockholders, boards of directors, or employees
to continue any relationship that you might have as an Employee or Consultant of
the Company or any Affiliate.

8. WITHHOLDING OBLIGATIONS. You hereby authorize any required withholding from
any cash amounts otherwise payable to you for any sums required to satisfy the
federal, state, local and foreign tax withholding obligations of the Company or
any Affiliate which arise in connection with your Award. Unless the tax
withholding obligations of the Company and/or any Affiliate are satisfied, the
Company shall have no obligation to release the Shares to you, and you agree
that you shall in such case have no right to receive such Shares.

9. TAX CONSEQUENCES. You agree to review with your own tax advisors the federal,
state, local and foreign tax consequences of this investment and the
transactions contemplated by this Agreement. You shall rely solely on such
advisors and not on any statements or representations of the Company or any of
its agents. You understand that you (and not the Company) shall be responsible
for your own tax liability that may arise as a result of the transactions
contemplated by this Agreement.

10. NOTICES. Any notice required to be given or delivered to you shall be in
writing and addressed to your address as on file with the Company at the time
notice is given.

11. GOVERNING PLAN DOCUMENT. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan.

12. EFFECT ON OTHER EMPLOYEE BENEFIT PLANS. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides.

13. CHOICE OF LAW. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of California without regard
to that state’s conflicts of laws rules.

14. OTHER DOCUMENTS. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act (which includes the prospectus for the Plan). In addition,
you acknowledge receipt of the Company’s Window Trading Policy (May 2007)*.

 

* Window Trading Policy (May 2007): Enterprise/Resources/ Employees/Corporate
Policies/Legal Policies

 

2007 Equity Incentive Plan Stock Award Agreement